Exhibit 10.1

THIRD AMENDMENT TO LOAN AGREEMENT AND

THIRD AMENDMENT TO PROMISSORY NOTE

(Universal Truckload Services, Inc.)

This Third Amendment to Loan Agreement and Third Amendment to Promissory Note
(“Third Amendment”) is made this 24th day of August, 2010, between Universal
Truckload Services, Inc., a Michigan corporation with offices at 12755 East Nine
Mile Road, Warren, Michigan 48089 (“Borrower”), and KeyBank National
Association, a national banking association, with offices at 100 South Main
Street, Ann Arbor, Michigan 48104 (“Lender”).

RECITALS

A. Borrower and Lender have entered into that certain Loan Agreement, dated
October 29, 2007, and amended by the First Amendment to Loan Agreement and First
Amendment to Promissory Note dated as of October 28, 2008, and the Second
Amendment to Loan Agreement and Second Amendment to Promissory Note dated
October 26, 2009 (“Loan Agreement”), pursuant to which Lender has provided
Borrower with a loan in the original principal amount of $20,000,000.00
(“Loan”). Capitalized terms used in this Third Amendment and not otherwise
defined shall have the meanings given to them in the Loan Agreement.

B. Borrower executed and delivered to Lender a Promissory Note (Revolving
Credit), dated October 29, 2007, and amended by the First Amendment to Loan
Agreement and First Amendment to Promissory Note dated as of October 28, 2008,
and the Second Amendment to Loan Agreement and Second Amendment to Promissory
Note dated October 26, 2009, to evidence the Loan (“Note”).

C. Borrower has requested certain modifications to the terms of the Loan, the
Note and the Loan Documents. Lender has agreed to such modifications subject to
the terms and conditions set forth in this Third Amendment.

NOW, THEREFORE, in consideration of and in reliance upon the foregoing recitals
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, Borrower and Lender agree as follows:

1. The Loan Agreement is amended by replacing the definition of “Note” in
Section 1.2 and replacing it with the following:

“Note” means the promissory note signed and delivered by the Borrower to
evidence its Indebtedness to the Lender pursuant to Section 2 hereof, as amended
by the First Amendment to Loan Agreement and First Amendment to Promissory Note
dated as of October 28, 2008, the Second Amendment to Loan Agreement and Second
Amendment to Promissory Note dated October 26, 2009, and the Third Amendment to
Loan Agreement and Third Amendment to Promissory Note dated August 24th, 2010.



--------------------------------------------------------------------------------

2. The Note is amended as follows:

a. The first sentence of the paragraph identified as “Interest” on page 1 of the
Note is amended to read as follows:

Borrower shall pay interest on the outstanding principal balance of this Note at
the rate per annum equal to the greater of (i) the Prime Rate minus the Prime
Rate Margin, or (ii) one-half of one percent in excess of the Federal Funds Rate
“Adjusted Prime Rate”).

b. The definition of “Overnight LIBOR Margin” is amended to read as follows:

“Overnight LIBOR Margin” shall mean one percent (1.00%).

c. The definition of “LIBOR Margin” is amended to read as follows:

“LIBOR Margin” means one percent (1.00%).

d. The term “Prime Rate Margin” is hereby restored (after the definition of
LIBOR Margin) to read as follows:

“Prime Rate Margin” means one-half of one percent (0.50%).

3. Survival. In all other respects and except as expressly amended, modified or
restated in this Third Amendment, the Loan Agreement, the Note, the Loan
Documents and all of the terms, covenants and conditions thereof as originally
executed and delivered are ratified and confirmed in their entirety and shall
remain in full force and effect until the Loan, with all accrued interest
thereon, shall be fully paid and satisfied. Borrower reaffirms and ratifies each
and every term of the Loan Agreement, the Note and the Loan Documents including,
without limitation, the representations and warranties given to Lender, which
such representations and warranties are true and correct as of the date hereof,
except for representations given as of or with respect to a particular date.

4. Effect of Third Amendment. This Third Amendment shall not be construed as an
agreement to substitute a new obligation or to extinguish an obligation under
the Loan Agreement, the Note or the Loan Documents and shall not constitute a
novation as to the obligations of the parties. If any express conflict shall
exist between the agreements of the parties herein and as set forth in the Loan
Agreement, the Note or the Loan Documents, this Third Amendment shall govern and
supersede the agreements set forth in the previous documents.

5. Payment of Costs. Borrower agrees that it shall pay all reasonable closing
costs with respect to this Third Amendment including, without limitation,
reasonable attorneys’ fees.

6. Representations and Warranties. Except as set forth in this Third Amendment,
Borrower has fully complied with all covenants and agreements to be complied
with or performed by it under the Loan Agreement, the Note and the Loan
Documents and Borrower is not aware of any present default under the Loan
Agreement, the Note or the Loan Documents. Borrower has the full power and
authority to enter into this Third Amendment.

 

2



--------------------------------------------------------------------------------

7. Release of Claims. Borrower, in every capacity, hereby waives, discharges and
forever releases Lender, Lender’s employees, officers, directors, attorneys,
stockholders and successors and assigns, from and of any and all claims, causes
of action, allegations or assertions that the Borrower may have or may have made
at any time up, through and including the date of this Third Amendment,
regardless. of whether any such claims, causes of actions, allegations or
assertions arose as a result of Lender’s actions or omissions in connection with
making the Loan or any other obligations of any nature or kind of Borrower.

IN WITNESS WHEREOF, the undersigned hereto have caused this Third Amendment to
be duly executed and delivered as of the day and year first above written.

 

  BORROWER:   UNIVERSAL TRUCKLOAD SERVICES, INC. By:  

/s/ Robert Sigler

  Name: Robert Sigler   Title: CFO   LENDER:   KEYBANK NATIONAL ASSOCIATION By:
 

/s/ Erik Siersma

  Name: Erik Siersma   Title: Vice President

 

3